Citation Nr: 0710016	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-04 24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a November 1971 rating decision that denied 
service connection for conditions of the neck, back, right 
shoulder, and ear should be revised or reversed on the basis 
of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the tinnitus, or ringing in the ear.



6.  Entitlement to service connection for vertigo and 
dizziness.

7.  Entitlement to an initial compensable evaluation for 
service-connected tinea cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The claims of entitlement to service connection for tinnitus 
and for disabilities of the back, neck, and right shoulder, 
are being reopened and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The claim of 
entitlement to service connection for dizziness and vertigo 
is also being REMANDED to the RO via the AMC.




FINDINGS OF FACT

1.  In an unappealed November 1971 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for an ear condition; an injury of the right 
shoulder and neck; and soreness of the right side, including 
the back.

2.  The veteran has not alleged an error of fact or law in 
the November 1971 rating decision that compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.

3.  The additional evidence received since the November 1971 
rating decision with respect to the claims of service 
connection for conditions of the right shoulder, neck, and 
back, and for tinnitus, was not previously submitted, relates 
to unestablished facts necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.

4.  Since April 8, 2002, the veteran's service-connected 
tinea cruris has been shown to be manifested by a disability 
picture that more closely approximates that of frequent 
itching in the area of the groin and inner thighs; but not by 
constant exudation or itching, extensive lesions, or marked 
disfigurement, and without affecting 20 percent or more of 
the entire body.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been shown in the 
November 1971 rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2006).

2.  The evidence received since the RO's November 1971 rating 
decision with respect to the claim of service connection for 
disabilities of the right shoulder, neck, and back, and for 
tinnitus is new and material; thus, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

3.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected tinea cruris are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 
4.118 including Diagnostic Codes 7806 (2001); 38 C.F.R. § 
4.118 including Diagnostic Codes 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

With respect to the veteran's assertion of CUE, the Board 
finds that the provisions of VCAA and its implementing 
regulations do not apply.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(the Court) has held that the provisions of VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).  The Court found that an 
attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process." 
Livesay, 15 Vet. App. at 178.  As such, an allegation of 
clear and unmistakable error does not represent a "claim," 
but a collateral attack on a final decision.  The provisions 
of VCAA, and its implementing regulations, are not, 
therefore, applicable to the adjudication of the issue of 
clear and unmistakable error in a prior final decision.

With respect to the veteran's claim for an increased rating, 
the Board notes that the veteran filed to reopen a previously 
denied claim of entitlement to service connection for a skin 
disorder in April 2002.  In a letter issued later that month, 
the RO advised the veteran of the type of evidence necessary 
to substantiate a claim for service connection for skin 
disability, and of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA. 

The Board notes that the April 2002 letter did not advise the 
veteran as to the type of evidence necessary to substantiate 
the disability rating and effective date elements of his 
claim.  However, following the award of service connection 
for tinea cruris, in a subsequent August 2005 letter, the 
veteran was told of the requirements to establish entitlement 
to an increased evaluation for that disability.  He was again 
advised of his and VA's respective duties, and he was also 
asked to identify any other information or evidence that he 
believed to be relevant to the claim.  

The Board notes that the claim for a higher initial rating 
for tinea cruris was adjudicated in a May 2004 Statement of 
the Case (SOC) and a May 2005 Supplemental Statement of the 
Case (SSOC).  However, the claim was not readjudicated 
following the issuance of the August 2005 notice letter.  
Despite the error as to the timeliness of that letter, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that, at the time that the August 2005 notice letter was 
issued, the veteran was waiting to be scheduled for a 
personal hearing before a Veterans Law Judge at the RO.  
However, in April 2005, the veteran submitted a signed 
statement indicating that he no longer wished to appear for a 
hearing.  He also specifically requested that his case be 
forwarded to the Board for consideration.

Thus, the record reflects that the veteran had a period of 
eight months following issuance of the August 2005 notice 
letter to identify or submit any additional evidence that he 
believed to be relevant to his claim.  No additional evidence 
was submitted, and he specifically requested in writing that 
his case be forwarded to the Board for review.  In light of 
this record, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on his 
increased rating claim.

Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's the 
claims for an increased rating, any questions as to the 
appropriate effective date to be assigned is rendered moot.  
Thus, despite the inadequate notice provided to the veteran 
on the effective date element of that claim, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied with respect to the claim 
for an increased rating.  Specifically, the Board finds that 
all obtainable evidence identified by the veteran relative to 
this issue has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The RO 
obtained the veteran's VA treatment records, and arranged for 
him to undergo a VA skin examination.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim for an increased 
rating.  38 U.S.C.A. §§ 5103 and 5103A.  

The Board further finds that the evidence has been developed 
to the extent necessary to adjudicate the issue of whether 
new and material evidence has been received to reopen the 
appellant's claim.  As will be discussed in greater detail, 
the Board concludes that new and material evidence has been 
submitted, and that the claims should be reopened. The Board 
also finds that additional evidentiary development is 
necessary before the underlying claims can be adjudicated on 
the merits.  Therefore, these issues will be discussed in the 
REMAND portion of this decision.

The claim of entitlement to service connection for dizziness 
and vertigo is also discussed in the REMAND portion of this 
decision.

II.  Whether a November 1971 rating decision that denied 
service connection for conditions of the neck, back, right 
shoulder, and ear should be revised or reversed on the basis 
of CUE.

The veteran essentially contends that the November 1971 
rating decision that denied his claims of entitlement service 
connection for conditions of the neck, back, right shoulder, 
and ear should be reversed on the grounds that the RO 
committed CUE in that decision.

At the outset of this discussion, the Board notes that, in 
May 1971, the veteran filed a formal claim of entitlement to 
service connection for several disabilities, including the 
following: "injured Right Shoulder + Neck Sept. 
1968";"soreness Right side of Back + hip Oct. 1968"; 
"soreness in damp or cool weather of both elbows + right hip 
Oct. 1969"; and "Ringing + Soreness Right Ear Jan 1970".  

Thereafter, in August 1971, x-rays of the right shoulder, 
cervical spine, and lumbosacral spine were all found to be 
normal.  Audiometric testing performed in August 1971 
revealed no pure tone thresholds greater than 10 in any 
frequency between 500 and 2000 Hertz.  Speech discrimination 
scores were found to be 96 in both ears.  No findings of 
hearing loss or ringing in the ears were noted.

Later that month, the veteran underwent a VA orthopedic 
examination in which it was noted that he had claimed 
entitlement to service connection for injuries of the right 
shoulder, neck, back, hip, and elbows.  It was also noted 
that the veteran reported current neck and right shoulder 
pain, but that he was not presently experiencing any elbow, 
back, or hip pain.  Examination of the neck revealed full 
range of motion, and it was noted that there were no 
complaints in the right trapezius on right lateral rotation 
of the right arm.  The examiner found that the upper 
extremities presented a full range of normal motion in all 
joints, although the grip of the right major hand was noted 
to be less than that of the left.  

Concerning his back, the examiner observed that the iliac 
crests were straight, and that the buttock contractions and 
Trendelenburg tests were normally performed.  Forward, 
backward, and lateral motion of the low back were normal.  
Examination in the prone position revealed no evidence of 
tenderness or muscle spasm to any portion of the low back.  
In the supine position, straight leg raising was permitted to 
a maximum, and all ranges of motion in both the hips and 
knees were found to be normal.  The examiner noted diagnoses 
of decreased grip strength on the right, etiology unknown; 
and decreased circumference of the left thigh, etiology 
unknown.  The examiner also noted that rheumatoid arthritis 
was not found.  

In the subsequent November 1971 rating decision, the RO 
denied entitlement to service connection for an ear 
condition, and an injury of the right shoulder and neck.  The 
RO also denied service connection for a skin condition, 
soreness of the right side, both elbows, and the right hip.  
In a notice letter issued later that month, the RO advised 
the veteran that these claims had been denied, and he was 
also told of his appellate rights.  

The veteran did not subsequently express disagreement within 
one year of receiving notice of that decision; thus, the 
November 1971 rating decision became final.  Such final 
decisions may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 U.S.C.A. § 5109A, 38 C.F.R. 
3.105(a)

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The Board will first address the veteran's allegation of CUE 
regarding the RO's denial of his claim of entitlement to 
service connection for tinnitus.  He essentially argues that 
he should have been asked to undergo an examination by a 
specialist in ear disorders.  In this regard, the Board notes 
that the veteran did undergo several VA examinations in 
August 1971, including an audiometric evaluation that did not 
reveal evidence of a current hearing loss disability or 
tinnitus.  Thus, it appears that the RO did take reasonable 
steps to develop his claim by arranging for him to undergo 
audiometric testing.  Although the veteran may believe that 
the RO erred by not arranging for him to also be examined by 
an ear, nose, and throat (ENT) specialist, any such assertion 
amounts to no more than an argument that VA failed in its 
duty to assist the veteran in the development of evidence.

The Court has explained that VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see 
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (following 
Caffrey).  Accordingly, the Board finds that the veteran has 
not pointed to any error of fact or law which is such that it 
would compel the conclusion that the result would have been 
manifestly different but for the error.

With respect to the claim of entitlement to service 
connection for a neck condition, the Board notes that the 
veteran has essentially argued that the RO erred in November 
1971 by not considering his service medical records, which 
showed that he had complained of soreness in his neck while 
on active duty.  In support of this argument, he points to 
the November 1971 notice letter in which the RO advised him 
that there was nothing in the record to show the existence of 
the claimed neck condition.

However, a review of the record shows that the veteran's 
service medical records were associated with the claims file 
at the time of that decision, and that those records were 
specifically cited by the RO in the text of the rating 
decision.  In that decision, the RO acknowledged that the 
veteran complained of neck pain in service, but denied the 
claim because a VA orthopedic examination in August 1971 
revealed no evidence of a current cervical spine or neck 
disability.  Thus, in the November 1971 notice letter, the RO 
was relying on the recent examination findings of a normal 
neck and cervical spine in advising the veteran that the 
record did not show the claimed neck condition.

Based on the results of the August 1971 VA examination, the 
Board finds that the RO's interpretation of the facts in the 
November 1971 rating decision are not shown to be 
"undebatably incorrect" so as to warrant a finding of CUE.  
See Russell, 3 Vet. App. at 313.  In essence, the Board finds 
that there is evidence which supported the RO's 
interpretation of the facts in the November 1971 rating 
decision and that there was a factual basis for the RO's 
decision that the veteran did not have a neck condition that 
was incurred in or aggravated by service.

With respect to the claimed right shoulder condition, the 
veteran appears to be asserting that the RO improperly 
weighed or evaluated the evidence in the November 1971 rating 
decision.  Specifically, he has again pointed to his service 
medical records, which show that he complained of a sore 
right shoulder while on active duty.  However, although his 
service medical records did show that he complained of right 
shoulder problems in service, this fact was noted and 
considered by the RO in that rating decision.  Nevertheless, 
the RO placed more probative weight on the results of the 
August 1971 examination, which showed no evidence of a right 
shoulder, neck, or cervical spine disability.  Thus, there 
was a factual basis for the RO's decision that the veteran 
did not have a right shoulder condition that was incurred in 
or aggravated by service.

Although the veteran may disagree with the RO's findings in 
the 1971 rating decision, the Court has determined that an 
assertion that the RO improperly weighed or evaluated 
evidence can never raise to the level of CUE.  Fugo, 6 Vet. 
App. at 43.

In regard to the claimed back disorder, the veteran appears 
to be arguing that he was not aware that this claim had been 
considered by the RO at the time of the November 1971 rating 
decision, and that the RO erred by not advising of such in 
the notice letter.  He has acknowledged that he identified a 
back problem in his formal application in 1970, but he 
asserts that he was unaware that the RO subsequently 
adjudicated the claim.  He also asserts that he should have 
been provided a VA examination at that time to evaluate his 
back.

The Board recognizes that the RO did not explicitly deny 
service connection for a "back disorder" in the November 
1971 rating decision or the November 1971 notice letter.  
However, the veteran had claimed entitlement to service 
connection for soreness on the right side back and hip, and 
the RO did specifically deny service connection for soreness 
of the right side of the body.  Furthermore, the VA 
examination conducted in August 1971 did include a thorough 
evaluation of both the back and the hip, and the RO noted the 
examiner's clinical findings regarding the back and the hip 
in the text of the November 1971 rating decision.  In that 
decision, the RO found that there was no evidence of a back 
or hip disability; thus, the RO subsequently denied 
entitlement to service connection for soreness on the right 
side of the body.  Although the RO did not use the word 
"back" in the November 1971 rating decision, it is clear 
from the text of the rating decision that the RO's denial of 
service connection for soreness of the right side did 
encompass consideration of the veteran's claim of service 
connection for soreness on the right side of the back and 
hip.  In addition, in light of the negative examination 
findings, it appears that there was a factual basis for the 
RO's decision that the veteran did not have a back condition 
that was incurred in or aggravated by service.

In short, the Board finds that the RO did properly adjudicate 
the claim of service connection for soreness on the right 
side of the back and hip.  However, even if the RO had erred 
by not adjudicating the claim, in order to show CUE, the 
veteran must also establish that, if not for the error, the 
benefit sought would have been awarded.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit found 
that where a veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Thus, the proper remedy 
is to file a timely NOD as to the RO's failure to address 
that claim.  Applying the holding of Deshotel to this case, 
the Board finds that, if the veteran was correct and the RO 
improperly failed to address the claim for service connection 
for a back condition in the November 1971 rating decision, he 
would have to establish that, if not for that error, the 
benefit sought at the time would have been awarded.  

As discussed in detail above, the veteran underwent a VA 
orthopedic examination in August 1971, which was negative for 
any clinical findings with respect to the back.  Thus, the 
only relevant medical evidence of record since his separation 
from service showed that he did not have a current back 
disability.  Consequently, there was no basis for awarding 
service connection for a back disability at the time of the 
November 1971 rating decision.  For this reason, the Board 
concludes that, even if it was assumed that the RO failed to 
adjudicate that claim, the record does not establish that, 
but for that error, service connection for a back disability 
would have been granted.  Therefore, the criteria for a 
finding of CUE are not met.

As to the veteran's assertion that the RO should have 
arranged for his back to be examined, the Board reiterates 
that the veteran did undergo a VA orthopedic examination in 
August 1971, and the examiner did conduct an evaluation of 
his back.  Furthermore, even if an appropriate examination 
had not been provided, the Court has explained that VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  See Caffrey, Hazan, supra.  

In summary, the Board finds no evidence of CUE in the 
November 1971 rating decision, which denied the veteran's 
claims of entitlement to service connection for an ear 
condition, an injury of the right shoulder and neck, and 
soreness of the right side.  Thus, the claim of CUE in the 
November 1971 rating decision is denied.

III.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and for disabilities of the neck, back, and right 
shoulder condition

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted above, in the November 1971 rating decision, the RO 
denied service connection for an ear condition, and for an 
injury of the right shoulder and neck.  The RO also denied 
service connection for soreness of the right side, including 
the back.  The RO essentially found that the medical evidence 
did not establish current disabilities of the ear, right 
shoulder, neck, or back.

Since filing to reopen his claim in April 2002, the veteran 
has submitted medical records documenting treatment for 
tinnitus.  The RO has also received VA clinical record dated 
in December 2003, which reflects a diagnosis of degenerative 
arthritis of the lumbar spine.  The veteran's VA treatment 
records also reflect complaints of right shoulder and neck 
pain, which have been repeatedly attributed to diagnoses of 
status post fusion of C3-4; spondylosis at multiple levels of 
the cervical spine; and degenerative changes of the cervical 
spine.  Private medical records also reflect a history of 
cervical strain and rotator cuff tendonitis between 1987 and 
1989. 

The Board believes that this evidence was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  In essence, these records 
suggest the existence of tinnitus, and of disabilities 
resulting in impairment of the back, neck, and right 
shoulder.  Such evidence was lacking in the record at the 
time of the November 1971 rating decision.  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the veteran's claims.  To this extent only, the 
benefit sought on appeal is granted.

The reopened claims will be further discussed in the REMAND 
portion of this decision.

IV.  Entitlement to a compensable evaluation for service-
connected tinea cruris

The veteran is seeking an increased rating for his service-
connected tinea cruris.  He essentially contends that the 
noncompensable rating currently assigned does not contemplate 
the severity of his skin disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  Otherwise, the lower rating is to be assigned.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the Court held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied absent 
Congressional intent to the contrary or if the Secretary of 
VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  Consequently, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.

The Board notes that the veteran was advised of this change 
in regulations in the May 2004 Statement of the Case.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393- 
394(1993).

The veteran's tinea cruris has been rated by analogy under 
the criteria for dermatophytosis (fungal infection, including 
of the toenails or other areas), which may be rated under the 
criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code (DC) 
7813 (2002 and 2006).

Pursuant to the revised criteria for DC 7813, dermatophytosis 
can also be rated for disfigurement of the head, face, or 
neck (DC 7800), dependent upon the predominant disability.  
However, in this case, the service-connected dermatophytosis 
has not been shown to be present on the head, face, or neck.  
Thus, the Board believes that DC 7800 does not apply, and 
that the veteran's disability is most appropriately rated 
under the criteria of DC 7806, which pertains to eczema.

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, DC 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period. 
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).

Having reviewed the record, Board concludes that the 
manifestations of the veteran's disability more closely 
approximate the criteria for a 10 percent rating under both 
the new and old criteria of DC 7806.  In this regard, the 
Board recognizes that a VA examination in September 2002 
revealed only mild erythema over the groin area.  At that 
time, the genitals were found to be negative, as were the 
elbows, knees, and scalp.  Although the veteran had reported 
a history of psoriasis, no evidence was found on examination.

Furthermore, the Board also recognizes that VA treatment 
records since 2002 are essentially negative for any findings 
regarding a skin disability.  In a December 2003 clinical 
record, the veteran reported a history of "dark spots" on 
his body; however, no clinical findings were noted at that 
time.

However, in support of his claim, the veteran has submitted 
records from a private dermatologist showing that he has been 
treated in the past for itching in the area of his groin.  
Also, in his VA Form 9 received in June 2004, the veteran 
asserted that his tinea cruris has at times been present on 
his testicles, inner thighs, and crotch.  He noted that his 
testicles still itched frequently, and that his crotch was 
often irritated.  

In light of this record, the Board concludes that the 
manifestations of the veteran's disability more closely 
approximate the criteria for a 10 percent rating under both 
the new and old criteria of DC 7806.  In this regard, the 
Board believes that the veteran is competent to report that 
his disability has at times been present over his testicles, 
inner thighs, and crotch, and that he is subject to frequent 
itching in those areas.  Although there is apparently some 
fluctuation as to the degree that his skin disability flares-
up in those areas, the Board has resolved doubt in the 
veteran's favor, and finds that the manifestations of his 
disorder more closely approximate the criteria for a 10 
percent rating under the new version of DC 7806 for eczema 
effecting 5 to 20 percent of the entire body.

Similarly, in light of the veteran's subjective complaints of 
itching, the Board also finds that the manifestations more 
closely approximate the criteria for a 10 percent rating 
under the old version of DC 7806.  

However, given the minimal symptomatology resulting from his 
tinea cruris, the Board further concludes that the 
preponderance of the evidence is clearly against granting an 
evaluation in excess of 10 percent under the old or new 
criteria of DC 7806.  In this regard, the Board notes that 
his skin disability has been clearly shown to not affect more 
than 20 percent of his body so as to warrant a higher 
evaluation under the new code, or to be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement so as to warrant a higher rating under the old 
code.  

In summary, the Board finds that the criteria for an initial 
disability rating of 10 percent, but no more, for the 
service-connected tinea cruris are met.  To this extent, the 
benefit sought on appeal is granted.




















CONTINUED ON NEXT PAGE FOLLOWING



ORDER

The November 1971 rating decision that denied service 
connection for conditions of the neck, back, right shoulder, 
and ear was not clearly and unmistakable erroneous; thus, the 
claim for CUE in that decision is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a neck disability is 
reopened.  To this extent only, the benefit is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a right shoulder 
disability is reopened.  To this extent only, the benefit is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  To this extent only, the benefit is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.  
To this extent only, the benefit is granted.

Entitlement to an initial 10 percent rating for service-
connected tinea cruris is granted, subject to the regulations 
applicable to the payment of monetary awards.


REMAND

As discussed in detail above, the Board has reopened the 
veteran's claims of entitlement to service connection for 
tinnitus and for disabilities of the back, neck, and right 
shoulder.  Having reopened these claims, the Board further 
finds that additional development is warranted before these 
claims can be adjudicated.

Specifically, the Board finds that a VA orthopedic 
examination is warranted to clarify the nature and etiology 
of his current disabilities of the back, neck, and right 
shoulder.  In particular, the VA examiner should be asked to 
offer an opinion as to whether any current disabilities found 
on examination are related to any incident of military 
service, to include the complaints noted in service.

Similarly, the Board further finds that the veteran should 
also be examined by an ENT specialist to determine whether 
the claimed tinnitus disability is related to his military 
service.

Furthermore, the Board notes that a VA clinical note dated in 
March 2002 reflects that the veteran has a history of low 
back pain related to a job injury in 1993, and that he is 
receiving Worker's Compensation as a result of that injury.  
While this case is in remand status, the AMC should take 
necessary steps to contact the appropriate state agency and 
obtain a copy of any determinations made with regard to the 
veteran's claim for Worker's Compensation, to include all 
medical records upon which the determinations were made.

The Board notes that the veteran is also seeking service 
connection for vertigo and dizziness.  He essentially 
contends that his vertigo is accompanies his tinnitus, and 
that they both may be related to his diagnosis of Cochlear 
Hydrops.  A review of the record shows that the veteran was 
given a diagnosis of Cochlear Hydrops in 1990; however, 
although tinnitus is also noted in that report, there is no 
indication that the veteran was experiencing dizziness. 

The Court has held that a symptom alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  

In this case, there is no medical evidence showing that the 
veteran's reported vertigo has been attributed to a specific 
diagnosis.  However, the veteran is competent to report his 
symptomatology; and it appears from his symptoms that his 
reported vertigo and dizziness often manifest with the 
claimed tinnitus.  Therefore, the Board finds that the ENT 
specialist should also be asked to comment on the etiology of 
the claimed vertigo and dizziness.  In particular, the 
specialist should be asked to discuss whether the veteran's 
complaints of vertigo and dizziness have any relationship to 
his tinnitus and/or Cochlears Hydrops.  If the examiner finds 
that the symptoms are attributable to a specific disability, 
the examiner should offer an opinion as to whether that 
disability is related to military service.

Accordingly, this case is REMANDED for the following action:

1.  The AMC should also ask the veteran 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the AMC should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the AMC should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  Regardless of whether or not the 
veteran responds, the AMC should request 
any additional treatment records that may 
be available from the Loma Linda VA 
Health Care System.

3.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should contact the 
appropriate state agency and obtain a 
copy of any determinations made with 
regard to the veteran's claim for 
Worker's Compensation, to include all 
medical records upon which the 
determinations were made.

4.  The AMC should make arrangements for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of the claimed 
disabilities of the back, neck, and right 
shoulder.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The 
examiner should also conduct a thorough 
examination of the veteran's back, neck, 
and right shoulder, and provide diagnoses 
for any pathology found.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to 
military service, to include the 
complaints of soreness noted while on 
active duty.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

5.  The AMC should also schedule the 
veteran for an ENT examination to 
determine the nature and likely etiology 
of the claimed tinnitus.  The claims 
folder must be provided to the examiner 
for review.  The examiner should be asked 
to indicate whether it is at least as 
likely as not that the veteran's claimed 
tinnitus was incurred in service.  

The ENT specialist should also be asked 
to offer an opinion as to the nature and 
etiology of the claimed vertigo and 
dizziness.  If these symptoms are 
attributed to a specific disability, the 
examiner should be asked to indicate 
whether is it at least as likely as not 
that the veteran's claimed tinnitus was 
incurred in service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

6.  Then, the AMC should readjudicate the 
claims of entitlement to service 
connection for tinnitus, dizziness, and 
vertigo, and for disabilities of the 
back, neck, and right shoulder.  If any 
benefit sought on appeal remains denied, 
the RO should issue an SSOC, and the 
veteran and his representative should be 
afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


